Ed. F. MoF addin, Associate Justice (concurring). When Spears filed this action he alleged that Miller owed him $1,239.68 with interest. Spears detailed the course of dealings between the parties and alleged: “Plaintiff, therefore, alleges that the matter thus became an account stated between the parties. ’ ’ Miller’s answer said: ‘ ‘ The defendant specifically denies that any stated account ever existed between the plaintiff and the defendant at any time. ’ ’ Thus, the issue was joined as to whether there was an account stated. Bouvier’s Law Dictionary defines an account stated: ‘ ‘ An agreed balance of accounts. An account which has been examined and accepted by the parties.” See also Gulf Ref. Co. v. Williams, 208 Ark. 362, 186 S. W. 2d 790. If there was an account stated, then an itemized, verified account showing debits and credits became entirely unnecessary. Plaintiff said there was an account stated and he should have been allowed to introduce evidence to sustain his allegations; and that is the basis of my concurrence. It is true, as stated in the majority opinion, that our statute does not require an itemized statement of account to be attached to the complaint. This was discussed in Griffin v. Young, 225 Ark. 813, 286 S. W. 2d 486. But it is my understanding of the law that when the action is on an open account and the defendant files a motion for an itemized statement, then the plaintiff should be required to furnish such a statement, just as the plaintiff would be required to comply with any other valid motion to make more definite and certain. The defendant filed a motion for an itemized account in this case, and the plaintiff offered two answers: (a) that it was absolutely impossible to furnish the itemized account; and (b) that this was an action on an account stated and no itemized account was required. I think the second point was the complete answer; and so I would reverse the cause since it was an action on an account stated.